Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, are drawn to, 
“generating, at a first certificate authority (CA) node in the peer-to-peer communication network, a PKI certificate based on public key information received from an applicant node in the peer-to-peer wireless communication network; and transmitting the PKI certificate generated by the first CA node to the applicant node using the peer-to-peer wireless communication network., wherein the applicant node and the first CA node are each pre-configured with a common generator matrix, the public key information includes a public signature key generated by the applicant node using the generator matrix, and generating the PKI certificate at the first CA node comprises:
generating an intermediate certificate based on a first key that is based on: (i) the public signature key generated by the applicant node and (ii) a product of the generator matrix and a random value received from the applicant node; signing the intermediate certificate; and
encrypting the signed intermediate certificate to produce the PKI certificate
, etc.,
Claims 16-20, are drawn to, “
at an application node in a peer-to-peer wireless communication network: calculating a public signature key; calculating a public encryption key; generating a plurality of random values;
transmitting a request for a PKI certificate for each of a plurality of respective nodes in the peer-to-peer wireless communication network, each request including a copy of the public signature key, a copy of the public encryption key and a respective random value from the plurality of random values; and
receiving and storing a plurality of certificates that are based on the public signature key and the private signature key and are transmitted to the application node using the peer-to-peer wireless communication network
, etc”, classified in H04L9/3247.

The above Group I, a first invention would not infringe a second invention, Group II, and similarly the second invention would not infringe the first invention.
The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of “generating, at a first certificate authority (CA) node in the peer-to-peer communication network, a PKI certificate based on public key information received from an applicant node in the peer-to-peer wireless communication network; and transmitting the PKI certificate generated by the first CA node to the applicant node using the peer-to-peer wireless communication network., wherein the applicant node and the first CA node are each pre-configured with a common generator matrix, the public key information includes a public signature key generated by the applicant node using the generator matrix, and generating the PKI certificate at the first CA node comprises:
generating an intermediate certificate based on a first key that is based on: (i) the public signature key generated by the applicant node and (ii) a product of the generator matrix and a random value received from the applicant node; signing the intermediate certificate; and
encrypting the signed intermediate certificate to produce the PKI certificate, etc.,”, , lacking one or more of the particulars of inventions II.  Invention II has separate utility such as, usage of, at an application node in a peer-to-peer wireless communication network: calculating a public signature key; calculating a public encryption key; generating a plurality of random values;
transmitting a request for a PKI certificate for each of a plurality of respective nodes in the peer-to-peer wireless communication network, each request including a copy of the public signature key, a copy of the public encryption key and a respective random value from the plurality of random values; and
receiving and storing a plurality of certificates that are based on the public signature key and the private signature key and are transmitted to the application node using the peer-to-peer wireless communication network, etc, lacking one or more of the particulars of inventions of I.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04W12/037 (not required 
Group II search (claims under Group II) would require use of search H04L9/3247 (not required for the inventions I).  

A telephone call was made on 11/4/21 and 11/5/21, to request an oral election for the above restriction requirement. Since, no contact was made, this written restriction requirement is provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2496